IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                              No. 02-40519
                          Conference Calendar



DANIEL IFY IWEGBU,

                                           Petitioner-Appellant,

versus

JONATHON DOBRE, Warden,

                                           Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                        USDC No. 1:02-CV-95
                       --------------------
                          October 30, 2002

Before DeMOSS, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

     Daniel Ify Iwegbu, federal prisoner #22600-077, has appealed

the district court’s judgment dismissing his petition for a writ

of habeas corpus under 28 U.S.C. § 2241.    Iwegbu contends that

the district court erred in finding that he did not meet the

actual innocence prong of the test set forth in Reyes-Requena v.

United States, 243 F.3d 893, 904 (5th Cir. 2001).    He maintains




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                              No. 02-40519
                                   -2-

that, under the “savings clause” of 28 U.S.C. § 2255, he should

be permitted to pursue relief under 28 U.S.C. § 2241.

     Iwegbu has failed to establish that he was convicted of a

non-existent offense.      He has thus failed to meet the first prong

of the two-prong test set forth in Reyes-Requena.      See 243 F.3d

at 904.   This appeal is without arguable merit and is DISMISSED

as frivolous.   See Howard v. King, 707 F.2d 215, 219-20 (5th Cir.

1983); 5TH CIR. R. 42.2.

     Iwegbu is cautioned that should he, or any counsel on his

behalf, file any further frivolous pleadings relating to his

heroin conspiracy conviction, in this court or any court subject

to the jurisdiction of this court, he shall be subject to

sanctions.   To avoid sanctions for any matter that may be

pending, Iwegbu shall review all pending matters and move to

voluntarily dismiss any that are frivolous.

     APPEAL DISMISSED.     SANCTION WARNING ISSUED.